IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SUZANNE STAHL,                              : No. 825 MAL 2016
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
             v.                             :
                                            :
                                            :
CHRISTIAN STAHL,                            :
                                            :
                   Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 10th day of April, 2017, the Petition for Allowance of Appeal and

Application for Temporary Injunctive Relief are DENIED.